Not for Publication

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

                                                                  Civil Action No. 17-5539 (ES) (JAD)
     ERIC J. RHETT,
                                                                                OPINION
                         Plaintiff,

                         v.

     HUDSON COUNTY CHILD SUPPORT
     UNIT, et al.,

                         Defendants.


SALAS, DISTRICT JUDGE

       Before the Court are four motions to dismiss the Amended Complaint (D.E. No. 10,

Amended Complaint (“Am. Compl.”)) of pro se Plaintiff Eric J. Rhett (“Plaintiff”): the motions

of the New Jersey State Treasurer, et al. (D.E. No. 23); Nancy A. Berryhill (D.E. No. 29);

Fireman’s Fund Insurance Company (D.E. No. 42); and Howard Pecker (D.E. No. 45)

(collectively, “Defendants”). The Court has considered the parties’ submissions1 and decides the

motion without oral argument. See L. Civ. R. 78.1(b). For reasons discussed below, the motions

are GRANTED.

I.     Factual Background

       The Court will “set out facts as they appear in the [Amended] Complaint,” see Bistrian v.

Levi, 696 F.3d 352, 358 n.1 (3d Cir. 2012), but at times the handwritten Amended Complaint is

difficult to follow (see, e.g., Am. Compl. at 22 (“When you revisit an already final and mandated


1
        (D.E. Nos. 23-1, 24, 28, 30, 31, 33, 41, 42-2, 44, 45-4, 46–49 & 55).
2
       All record citations to page numbers refer to CM/ECF pagination in the upper-righthand corner.


                                                        1
claim like in hereof, you must give present and updated defense presentation from the retroactive

original meritorious claim.”)). In general, Plaintiff apparently alleges that Defendants violated his

rights under the “U.S. Constitution, Article XIV, Section 1” 3 in subjecting him to medical

examination and refusing to grant him Social Security Benefits. (See generally id. at 3). Plaintiff’s

“Cause of Action” states:

                  In the absence of disable [and] disability social security benefits,
                  Plaintiff is being painfully deprived of living his impaired life to the
                  fullest. Violating U.S. Constitution Article XIV Section I, in all
                  other claims [and] cases plaintiff has legal civil rights to be awarded.
                  What is owed to him [whether], through damages or being
                  compensated as needed to live his painful disability life [sic.].

(Id. at 3). Among other allegations, Plaintiff submits that his condition of “congenital muscular

dystrophy” qualifies him to receive Social Security benefits for the duration of his life; and that

his condition prevents him from performing physical work “SS Judge Dean W. Determan said [he]

can still do.” (See id. at 5). Regarding relief—in a section entitled “the relief upon which [he] is

entitled to be granted”—Plaintiff seeks to “correct the clerical error, declaring Plaintiff is not

entitled [to disability benefits];” to “penalize each . . . doctor[];” an “order that it is not required

for Plaintiff to be medically re-examined;” and the “amount of $577,720.00.” (See id.). The

Amended Complaint apparently does not include factual allegations linking Plaintiff’s claims to

the named defendants or supporting his legal conclusions. (See generally Am. Compl.).

         Defendants have moved to dismiss, arguing that Plaintiff has failed to state a claim under

Rule 8(a) (see, e.g., D.E. No. 23-1 at 19 (“There is not a single factual allegation in the Amended

Complaint to support Plaintiff’s claims.”)) and that the Court lacks subject-matter jurisdiction (see,



3
         The United States Constitution does not contain fourteen Articles, so the Court will interpret Plaintiff’s
reference to “Article XIV, Section 1” to be a reference to Section 1 of the Fourteenth Amendment. See, e.g., Erickson
v. Pardus, 551 U.S. 89, 94 (2007) (“A document filed pro se is to be liberally construed . . . .”) (internal quotation
marks omitted). Section 1 of the Fourteenth Amendment contains the Due Process and Equal Protection Clauses.



                                                          2
e.g., D.E. No. 30 at 6 (“Because Plaintiff has not exhausted the administrative process, this

Complaint should be dismissed for lack of jurisdiction.”)).

II.    Legal Standard

       Federal Rule of Civil Procedure 8(a)(2) requires a complaint contain a “short and plain

statement of the claim showing that the pleader is entitled to relief.” But, to survive a motion to

dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), the complaint must contain “enough

facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp v. Twombly, 550 U.S.

544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual content allows

the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 556). A complaint

cannot suffice “if it tenders [only] ‘naked assertion[s]’ devoid of ‘further factual enhancement,’”

because while Rule 8 “does not require ‘detailed factual allegations,’ . . . it demands more than an

unadorned, the-defendant-unlawfully-harmed-me accusation.” Id. (quoting Twombly, 550 U.S. at

555 & 557).

       Pursuant to the pleading regime established by Twombly and Iqbal, the Court of Appeals

for this Circuit has promulgated a three-pronged test of the sufficiency of a complaint. See

Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010). First, the Court considers “the

elements a Plaintiff must plead to state a claim.” Id. Second, the Court distinguishes the facts

from the legal conclusions contained in the complaint, as the latter “are not entitled to [an]

assumption of truth.” Id. (quoting Iqbal, 556 U.S. at 680). That is, a complaint’s “[t]hreadbare

recitals of the elements of a cause of action, supported by mere conclusory statements,” Iqbal, 556

U.S. at 678, cannot “nudge[] [a plaintiff’s] claims across the line from conceivable to plausible,”

Twombly, 550 U.S. at 570. Finally, the Court considers the complaint’s remaining well-pleaded




                                                 3
factual allegations and “determine[s] whether they plausibly give rise to an entitlement for relief.”

Santiago, 629 F.3d at 130 (quoting Iqbal, 556 U.S. at 679).

        Throughout this process, the Court is “required to accept as true all allegations in the

complaint and all reasonable inferences that can be drawn from them after construing them in the

light most favorable to the nonmovant.” See, e.g., McDermott v. Clondalkin Grp., Inc., 649 F.

App’x 263, 266 (3d Cir. 2016). And, further, “[i]n considering the defendants’ motion to dismiss,

the . . . Court [i]s required to interpret the pro se complaint [particularly] liberally . . . .” See, e.g.,

Sause v. Bauer, 138 S. Ct. 2561, 2563 (2018).

III.    Analysis

        A. Jurisdiction

        As a threshold matter, the Court concurs (see, e.g., D.E. No. 30 at 6) that the Court lacks

subject-matter jurisdiction over Plaintiff’s claims to the extent that they seek social security

benefits on non-constitutional grounds. See 42 U.S.C. § 405(g) (permitting judicial review “after

any final decision of the Commissioner of Social Security” (emphasis added)). To the extent that

Plaintiff’s claims seek Social Security benefits on non-constitutional grounds, the Court is “unable

to separate the merits of [those claims] from [a] claim for final disability benefits;” and,

accordingly, the Court “lack[s] jurisdiction to hear [the claims] absent a final decision by the

Commissioner.” See Fitzgerald v. Apfel, 148 F.3d 232, 235 (3d Cir. 1998).

        In contrast, the Court “ha[s] jurisdiction over [Plaintiff]’s due process [and equal

protection] claim[s] to the extent that []he s[eeks] some other form of relief.” See id. (emphasis

added); Califano v. Sanders, 430 U.S. 99, 108–09 (1977) (“Constitutional questions obviously are

unsuited to resolution in administrative hearing procedures and, therefore, access to the courts,”

even despite a failure to exhaust admonitive remedies, “is essential to the decision of such




                                                     4
questions.” (emphasis added)). Here, Plaintiff does seek other forms of relief, such as to “penalize

each . . . doctor[];” an “order that it is not required for Plaintiff to be medically re-examined;” and

the “amount of $577,720.00.” (See Compl. at 5).

        B. Failure to State a Claim

        Nonetheless, Plaintiff has failed to state a claim: The facts alleged in the Amended

Complaint do not permit the Court “to draw the reasonable inference that the defendant[s] [are]

liable for the misconduct alleged.” See, e.g., Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S.

at 556). The Amended Complaint, for instance, does not include any factual allegations linking

Plaintiff’s claims to the named defendants. (See, e.g., D.E. No. 42-2 at 4 (“[The Amended

Complaint] fails to identify a single factual allegation that supports a valid cause of action against

Fireman’s Fund.”); see generally Am. Compl.). One possible exception is the Commissioner of

Social Security, to whom Plaintiff apparently attributes a “clerical error” and whose officials

Plaintiff accuses of “fail[ing] to do [their] job[s].” (See Am. Compl. at 5). But these are “mere

conclusory statements”—“unadorned, the-defendant-unlawfully-harmed-me accusation[s]”—

which are insufficient to state a claim. See, e.g., Iqbal, 556 U.S. at 678. Defendants’ motions to

dismiss for failure to state a claim, therefore, must be granted. See, e.g., Young v. New Sewickley

Twp., 160 F. App’x 263, 266 (3d Cir. 2005) (ruling that a plaintiff’s “conclusory allegation that . .

. conduct deprived him of his rights under the Equal Protection Clause was insufficient even under

the liberal notice pleading standard of Rule 8(a)” (emphasis added)).4




4
         “Given this disposition, [the Court] need not address the issue of sovereign immunity,” see, e.g., DB Enter.
Developers & Builders, Inc. v. Micozzie, 394 F. App’x 916, 920 n.6 (3d Cir. 2010); (D.E. No. 23-1 at 11–18), or any
other of Defendants’ arguments for dismissal (see, e.g., D.E. No. 42-2 at 4–9).


                                                         5
IV.    Conclusion

       For the foregoing reasons, the Court GRANTS Defendants’ motion to dismiss: The

Amended Complaint is DISMISSED without prejudice. In addition, Plaintiff’s motion “bringing

suit against United State District Court” (D.E. No. 32) and motion “to Dismiss Representation of

Craig Carpenito ETC.” (D.E. No. 46)—for which the Court can discern no legal or factual basis—

are DENIED.

       To the extent Plaintiff can cure any deficiencies identified in this Opinion, Plaintiff may

do so within thirty days in a final, amended complaint. But the Court may dismiss the

Amended Complaint with prejudice or close this case “if a timely amendment is not

forthcoming within that time,” see Shane v. Fauver, 213 F.3d 113, 116 (3d Cir. 2000)), or if

Plaintiff fails to cure any deficiencies identified in this Opinion.

       An appropriate order will accompany this Opinion.




                                                            s/Esther Salas
                                                            Esther Salas, U.S.D.J.




                                                6
